t cc no united_states tax_court redlands surgical services petitioner v commissioner of internal revenue respondent docket no 11025-97xx filed date p is a nonprofit corporation its sole activity is participating as co-general partner with a for- profit corporation in a partnership that is general_partner of an operating partnership that owns and operates an ambulatory surgery center held on the facts involved herein p has ceded effective_control over the operations of the partnerships and the surgery center to private parties conferring impermissible private benefit p is therefore not operated exclusively for exempt purposes within the meaning of sec_501 i r c james l malone iii and robert c louthian iii for petitioner joan ronder domike and elizabeth purcell for respondent - - thornton judge petitioner brought this action fora declaratory_judgment pursuant to sec_7428 and title xxi of this court's rules petitioner requests the court determine the correctness of respondent’s adverse determination with respect to its initial qualification as a tax-exempt_organization under sec_501 the parties have submitted this case fully stipulated under rule on the basis of the pleadings and the stipulated administrative record which is incorporated herein by this reference findings_of_fact petitioner is a california nonprofit public benefit corporation with its principal_place_of_business in redlands california it is a wholly owned subsidiary of redlands health systems inc rhs a california nonprofit public benefit corporation that has been recognized as exempt under sec_501 of the code and as a public charity within the meaning of sec_509 rhs is the parent_corporation of three subsidiaries in addition to petitioner namely redlands community hospital redlands hospital and redlands community hospital foundation redlands foundation both of which are california nonprofit public benefit corporations that have been recognized unless otherwise indicated all section references are to the internal_revenue_code as in effect for the time period referred to all rule references are to the tax_court rules_of_practice and procedure as exempt under sec_501 and redlands health services a for-profit corporation as described in more detail below and as reflected schematically in the appendix hereto in rhs became co- general_partner with a for-profit corporation redlands-sca surgery centers inc sca centers in a general_partnership formed to acquire a 6l-percent interest in an existing outpatient surgical center in redlands california two blocks from the redlands hospital facility this general_partnership in turn became sole general_partner in the california limited_partnership that owns and operates the surgical center under a long-term management_contract sca management co sca management --a for- profit affiliate of sca centers---manages the day-to-day operations of the surgical center in return for a percentage of gross revenues several months after forming the general_partnership rhs formed petitioner to succeed to its interest in it petitioner has no activity other than its involvement with the partnerships the question is whether petitioner is operated exclusively for exempt purposes within the meaning of sec_501 we hold that it is not redlands hospital since its founding in redlands hospital has been recognized by respondent as a charitable_organization described q4e- in sec_501 and as a hospital described in sec_170 b a j dollar_figureits mission includes providing necessary medical_care free of charge or at a discount to individuals without insurance or other means of paying redlands hospital has its own outpatient surgery program within the hospital facility it also maintains a 24-hour emergency room that provides emergency medical services for all patients regardless of their ability to pay it maintains an open medical staff and is governed by a community-based board_of directors it does not discriminate on the basis of race gender age color national origin or disability inland surgery center l p since its inception in the inland surgery center limited_partnership the operating partnership has operated a freestanding ambulatory surgery center the surgery center ina big_number square foot building within two blocks of redlands hospital during the 1980's the operating partnership was a successful for-profit venture serving only surgical patients who were able to pay by insurance or otherwise prior to its affiliation with the general_partnership the operating partnership comprised beaver medical clinic inc and some physician partners who were also physicians on the medical staff of redlands hospital --- - the affiliation of redlands hospital with the surgery center before redlands hospital desired to increase its outpatient surgery capacity but lacked the capital resources and experience to develop and operate its own freestanding outpatient facility in addition such a facility would have been in competition with the existing surgery center and there was concern that the redlands community could not sustain both on date rhs and sca centers entered into a general_partnership agreement to acquire jointly a 61-percent general_partnership interest in the surgery center the partnership is known as redlands ambulatory surgery center the general_partnership sca centers is a for-profit wholly owned subsidiary of surgical care affiliates inc sca a publicly_held_corporation based in nashville tennessee and specializing in owning and managing ambulatory surgery centers prior to formation of the general_partnership neither sca nor any of its affiliated entities had any relationship contractual or otherwise with rhs or any of its affiliated entities or with the surgery center redlands hospital is also a signatory to the general_partnership agreement but only with respect to secs and of that agreement regarding noncompetition and affiliated status as of sca owned in whole or part and operated approximately ambulatory surgery centers throughout the united_states some of which were owned in part by tax-exempt health care systems -- - rhs contributed dollar_figure to the general_partnership borrowing dollar_figure from sca and the balance of dollar_figure from redlands hospital sca centers contributed dollar_figure in cash and stock to the general_partnership in return for its approximately 37-percent capital_investment rhs received a percent interest in profits losses and cash-flows of the general_partnership in return for its approximately 63-percent capital_investment sca centers received a 54-percent interest in profits losses and cash-flows of the general_partnership the general_partnership agreement provides in relevant part agreement of general_partnership of redlands ambulatory surgery center this agreement of general_partnership is entered into as of the lst day of march by and between redlands-sca surgery centers inc a california corporation sca centers and a wholly owned subsidiary of surgical care affiliates inc sca rhs corp rhs a california not-for-profit corporation and redlands community hospital a california not-for-profit corporation the hospital sca centers and rhs are collectively referred to as partners witnesseth whereas rhs desires to insure the availability of high quality health services in the most cost effective setting in which such services can be rendered and whereas the use of an ambulatory surgical center by the area-wide residents will contribute to rhs's corporate goal of providing comprehensive health care services at an affordable price and whereas sca is a corporation that is engaged in the development and management of - jj - ambulatory surgical centers and has the expertise necessary to operate ambulatory surgical centers and whereas rhs and sca centers desire to enter into a partnership to be equally controlled by representatives of the partners now therefore in consideration of the mutual covenants herein contained sca centers and rhs agree to be partners ina general_partnership the partnership pursuant to the california uniform_partnership_act the act on the terms and conditions hereinafter set forth name and purpose a the partnership shall be carried on under the name of redlands ambulatory surgery center or such other name as may be selected by the managing directors the partnership has been formed to acquire a percent general_partner interest the general_partner interest in a california limited_partnership the operating partnership which owns and operates a freestanding ambulatory surgery center in redlands california known as the inland surgery center the center the partnership may engage in any and all other activities as may be necessary incidental or convenient to carry out the business of the partnership as contemplated by this agreement term the partnership shall commence on date or such later date as the partners shall mutually agree and shall continue until march or such other date as the partners shall mutual sic agree management a general management by the managing directors the general management and determination of all questions relating to the affairs and policies of the partnership except for questions relating to the medical standards and medical policies of the centers shall be decided by a majority vote of the managing directors the managing directors shall consist of four persons two of whom shall be chosen by sca centers and two of whom shall be chosen by rhs notwithstanding the above it is recognized that the managing directors have no authority to amend the partnership_agreement in the event the managing directors are unable to agree on a matter either partner may institute the following arbitration procedure to resolve the matter within three days of a partner's notifying the other of institution of this arbitration procedure each partner shall select an arbitrator to resolve the matter within seven days after the selection of the arbitrators those arbitrators shall select a third within five days after selection of the third arbitrator each partner shall submit in writing to each of the arbitrators the partner's position on the matter to be resolved the arbitrators shall decide the matter and advise the partners in writing of their decision within fourteen days after the partners' submission of their written positions in hearing such arbitration the arbitrators shall determine the procedural rules to be applied and shall apply the substantive law of the state of california without regard to conflict of law considerations the decision of a majority of the arbitrators shall be final and binding the costs and expenses of the arbitrators shall be divided equally between the partners b medical advisory group the determination of all questions relating to the medical standards and medical policies of the center shall rest with the medical advisory group the determination as to what constitutes a medical decision standard or policy shall rest with the managing directors the managing directors shall select percent of the medical advisory group c operating partnership_agreement and purchase agreement rhs hereby authorizes sca centers to execute on behalf of the partnership the operating partnership's partnership_agreement i1 an agreement to acquire the general_partner interest the purchase agreement and all exhibits to the purchase agreement management agreement the operating partnership shall enter into a management agreement with sca management company a wholly-owned subsidiary of sca management whereby management assumes full responsibility for administering the day-to- day operation of the ambulatory center in accordance with the goals policies and objectives of the operating partnership the agreement will be for a term of fifteen years with two five year extensions at management's sole discretion and will provide management with a fee equal to six percent of the operating partnership's gross revenues legal accounting travel lodging meals and other such professional services associated with the management and administration of the ambulatory surgery center shall be reimbursed to management quality assurance agreement management shall enter into an sic quality assurance agreement with rhs whereby rhs will agree to perform certain managerial and supervisory guality assurance duties in connection with the operation of the center the quality assurance agreement will continue from year to year unless terminated by either of the parties thereto rhs will receive no fee under the quality assurance agreement during the first year thereof and thereafter will be paid a fee equal to one percent of gross revenues as defined in such agreement payable monthly -- - non-compete the partners and rhs hereby agree that during the term of this partnership and for two years thereafter neither party nor an affiliate of either party shall participate in the ownership management or development of a free-standing surgical center which is within those portions of san bernardino and riverside counties falling within a twenty miles radius of the center unless authorization is obtained from the other party further the hospital shall not expand or promote its present outpatient surgery program within the hospital notwithstanding the foregoing in the event that either partner acquires the entire_interest of the other partner herein this section shall not apply thereafter to the purchasing partner or its affiliates affiliated status to the extent legally permissible the hospital agrees to recognize the surgery center as an affiliate for managed care contracting purposes ée hmos and ppos new services and procedures a exhibit b lists medical services and procedures currently available at the center and those which the partners expect to be performed there in the near future sca centers acknowledges that rhs is an affiliate of the hospital and that the hospital enjoys a valuable reputation in the area for providing quality medical_care to patients that the hospital's association with the center through rhs's participation in this partnership will benefit the center and that rhs has an important interest in ensuring that services and procedures performed at the center or by an entity with which rhs is associated by virtue of this partnership within the hospital's service area are only such services and procedures which are recognized by a majority of the medical community a sec_23 being safely and efficaciously performed in a non-hospital outpatient setting b unless otherwise approved by the managing directors whose actions in matters under this paragraph shall be final and not subject_to arbitration or review even if deadlocked no procedures or services currently available to patients in the state of california which are not listed on exhibit b shall be performed at the center or by rhs sca or the center limited_partnership or an affiliate of any of them excluding the hospital within the area set forth in paragraph unless and until such procedures or services are performed or available ona non-hospital outpatient basis at a majority of the free-standing outpatient surgery facilities in imperial kern los angeles orange riverside san bernardino san diego and ventura counties c with respect to new services or procedures which first become available in california during the term hereof such services or procedures shall not be performed by rhs sca the center limited_partnership or an affiliate of any of them in the area identified above until the managing directors determine based on reliable medical evidence and or testimony that such services and procedures can be safely and efficaciously performed on a non- hospital outpatient basis assignment bach partner shall have the right without the prior approval of the other and without triggering the provisions of paragraph hereof to transfer or assign all or any part of its interest in this partnership to an affiliated entity in the event either partner assigns its interest hereunder the provisions of section shall continue to apply to the assignor as well as to the assignee and the interest held by the assignee shall be subject_to repurchase as provided in section hereof upon the breach of section by the assignor the assignee or their affiliates the general partnership’s acquisition of the operating partnership_interest effective date the general_partnership entered into an amended and restated agreement of the operating partnership in accordance with the revised limited_partnership act of the state of california pursuant to this agreement the general_partnership acquired for approximately dollar_figure million a percent general_partnership interest in the operating partnership as part of the purchase_price the general_partnership agreed to contribute dollar_figure by delivering to the limited partners with the exception of beaver medical clinic shares of sca common_stock with an equivalent market_value prior to date the three general partners of the operating partnership were two individuals who had aggregate ownership interests of percent and beaver medical clinic inc which had a 6-percent ownership_interest effective date the two individual general partners sold their aggregate 24-percent interests and beaver medical clinic inc converted its 6-percent general_partner interest into a percent limited_partner interest the other limited partners are physicians who are also on the medical staff of redlands hospital the general_partnership subsequently reduced its ownership_interest in the operating partnership to percent as a result of the sale of percent of the general_partner interest toa continued to determine the general partnership’s investment the operating partnership was valued at four to five times earnings no formal appraisal was acquired rather the valuation was determined based on sca’s experience and knowledge of the market and by a review of historical records an unrelated bidder a for-profit company not otherwise identified in the record was offering the operating partnership a higher purchase_price based on approximately six times earnings the existing partners of the operating partnership agreed to the offer made by the general_partnership due to the desire to have an affiliation with redlands hospital for quality control review and other reasons such as to supervise the teaching and maintenance of up-to-date surgery methodologies the general_partnership is the sole general_partner of the operating partnership there are limited partners except for beaver medical clinic inc the limited partners are all physicians who are also on the medical staff of redlands hospital two of the limited partners are board members of redlands hospital and rhs the amended operating partnership_agreement contains no statement of charitable purpose and imposes no requirement that the operating partnership operate for a continued physician with that interest then being converted to a limited_partner interest the limited partners currently have a percent interest in the operating partnership charitable purpose relevant portions of the amended operating partnership_agreement are set out below amended and restated certificate and agreement of limited_partnership of inland surgery center l p iv business the business of the partnership is to own and operate the center and to carry on any and all activities necessary proper convenient or advisable in connection therewith vi capital_contribution status and additional working_capital capital_contribution of the general_partner upon execution of this agreement the general_partner will contribute dollar_figure to the partnership to be paid dollar_figure by check or by wire transfer and dollar_figure by delivering shares which shall be simultaneously distributed to the limited partners other than beaver medical clinic in the amounts set forth on schedule c for purposes of payment of the contribution the shares shall be valued at the average of the closing prices of the shares as reported by the nasdaq national market system on each of the five trading days which are prior to the ten business days prior to date sca will also make available to each limited_partner other than beaver medical clinic appropriate officers of sca who will respond to questions relating to the material furnished and the business and affairs of sca the limited partners who receive such shares shall not sell exchange pledge hypothecate or otherwise dispose paragraph dollar_figure of the operating partnership_agreement defines shares as sdollar_figure par_value common_stock of sca -- - of the shares prior to the date six months have elapsed from the date this agreement is executed in any transfer of the shares the limited partners shall comply with the prospectus delivery requirements of the securities act of management fees sca management company a subsidiary of sca will enter into a management agreement with the partnership pursuant to which sca management company will provide management purchasing and other services and support to the partnership sca management company will be reimbursed for any direct costs incurred in managing the partnership and will be paid an annual management fee equal to of the partnership’s gross revenues payable monthly viii allocation of income and loss cash distribution sec_8_1 available cash_flow the partnership shall distribute available cash_flow and any other_property received by the partnership as a result of the operations of the center or sale of its assets a to the holder of each outstanding unit b to beaver medical clinic and c the balance to the general_partner profits and losses profits and losses shall be allocated to beaver medical clinic to the holder of each unit and the balance to the general_partner x xk ix rights powers and obligations of the general_partner powers the management and control of the partnership and its business and affairs shall rest exclusively with the general_partner which shall have all the rights and powers which may be possessed by a general_partner pursuant to the act and such additional rights and powers as are otherwise conferred by law or are necessary advisable or convenient to the discharge of its duties under this agreement the general_partner shall be the tax_matters_partner within the meaning of the code without -- - limiting the generality of the foregoing the general_partner may at the cost expense and risk of the partnership spend the capital and net_income of the partnership in the exercise of any rights or powers possessed by the general_partner hereunder lease the land manage and operate the center and enter into agreements containing such terms provisions and conditions as the general_partner in its discretion shall approve purchase from or through others contracts of liability casualty and other insurance which the general_partner deems advisable for the protection of the partnership or for any purpose convenient or beneficial to the partnership incur indebtedness in the ordinary course of business subject_to the provisions of section of this agreement sell or otherwise dispose_of upon such terms and conditions as the general_partner may deem advisable appropriate or convenient any of the assets of the partnership invest in short-term debt obligations including obligations of federal and state governments and their agencies commercial paper and certificates of deposit of commercial banks savings banks or savings and loan associations and money market mutual funds such funds as are temporarily not required for the purposes of the partnership’s operations and delegate all or any of its duties hereunder and in furtherance of any such delegation appoint employ or contract with any person including affiliates of the general_partner for the transaction of the business of the partnership which persons may under the supervision of the general_partner act as consultants accountants attorneys brokers escrow agents or in any other capacity deemed by the general_partner necessary or desirable and pay appropriate fees to any of such persons provided however the general_partner shall not delegate duties hereunder which are required to be performed by sca management company under the management agreement independent activities subject_to the provisions of section of this agreement the general_partner and each limited_partner may notwithstanding the existence of this agreement engage in whatever activities they choose whether or not the same be competitive with the partnership without having or incurring any obligation to offer any interest in such activities to the partnership or any party hereto and as a material part of the consideration for the general partner’s execution hereof and for the admission of such limited_partner each limited_partner hereby waives relinquishes and renounces any such right or claim of participation duties the general_partner shall manage and control the partnership its business and affairs to the best of its ability and shall use its best efforts to carry out the business of the partnership the general_partner shall devote itself to the business of the partnership to the extent that it in its discretion deems necessary for the efficient carrying on thereof the general_partner shall act as a fiduciary with respect to the safekeeping and use of the funds and assets of the partnership certain limitations without obtaining the consent of all of the partners the general_partner shall not act in contravention of this agreement except as provided in article xii of this agreement do any act which would make it impossible to carry on the ordinary business of the partnership confess a judgment against the partnership assign the partnership property in trust for creditors or on the assignee’s promise to pay the debts of the partnership -- - submit a partnership claim or liability to arbitration or reference or dispose_of the goodwill of the partnership medical advisory group the partnership shall have a medical advisory group consisting of six limited partners appointed annually three members of the medical advisory group shall be appointed by beaver medical clinic the three remaining members shall be appointed by the general_partner vacancies in the medical advisory group shall be filled in accordance with the above procedure subject_to law regulations and the standards of applicable regulatory bodies the medical standards of the partnership will be under the control of the medical advisory group the general_partner will determine what are medical standards and policies government regulation in the event that in the opinion of counsel to the partnership the referral of medicare or any other patients to the center by partners becomes illegal the partnership shall require each limited_partner to offer his interest to the general_partner for five times the reportable taxable_income allocated to that interest on the partnership return for the tax_year immediately preceding the year in which counsel determines such reference is illegal up to of the purchase_price shall at the option of the general_partner be paid in unregistered shares the general_partner shall have days in which to accept such offer xv liability of the general_partner return_of_capital contribution anything in this agreement to the contrary notwithstanding the general_partner shall not be individually liable for the return of the capital contributions of the limited partners or any portion thereof it being expressly understood that any such return shall be made solely from partnership assets exculpation and indemnification the doing of any act or the failure to do any act by the general_partner shall not subject the general_partner to any liability to the partnership or the partners except for gross negligence or willful malfeasance the partnership shall indemnify the general_partner against losses sustained in connection with the partnership provided that the losses were not the result of gross negligence self-dealing or willful malfeasance on the part of the general_partner amendments amendments to this agreement may be proposed by the general_partner or limited partners with a limited_partnership percentage in excess of in addition to any amendments otherwise authorized herein the general_partner may without obtaining the consent of the limited partners amend this agreement from time to time a to add to the representations duties or obligations of the general_partner or its affiliates or surrender any right or power granted to the general_partner or its affiliates herein for the benefit of the limited partners and b to cure any ambiguity to correct or supplement any provision herein which may be inconsistent with any other provision herein or to make any other provisions with respect to matters or questions arising under this agreement x as the case may be which will not be inconsistent with the provisions of this agreement x provided that the partnership receives a written opinion of independent counsel that such amendment does not adversely a ffect the interests of the limited partners e upon advice of counsel that the operations of the partnership are in violation of law to cause this agreement to comply with law provided however such amendments shall not alter materially the economic objectives of the - - partnership and further provided that any amendment to or deletion of any provision shall not in the opinion of the general partners materially reduce the economic return to the limited partners the management_contract with sca management pursuant to the provisions of paragraph of the general_partnership agreement supra and paragraph of the operating partnership_agreement supra on date the operating partnership entered into a contract with sca management whereby sca management was retained for the purpose of rendering management administration and purchasing services and support and all other management support needed for operation and in the best interest of the surgery center the management agreement is signed on behalf of both the operating partnership and sca management by david e crockett in his capacities as secretary and vice president respectively of these two entities pursuant to the management_contract sca management has wide-ranging authority for operational management of the surgery center except that it has no power or authority to make any decision relating to the care or treatment of patients or other medical matters this power and authority being specifically reserved to the operating partnership’s medical advisory committee ’ relating to exceptions partnership obligations --- - sca management is authorized to enter into contracts the affairs of the surgery center subject_to certain requiring express authorization of the operating these exceptions include lease or contractual reguiring payments in excess of dollar_figure in any month period and obligations to a related_party in excess of dollar_figure the management_contract states that sca management is authorized to provide services to the operating partnership referred to as the owner in the following quoted provisions as follows il management services subject_to the provisions of article i the manager will render all services direction advice supervision and assistance in the operation of the center as necessary including but not in any way limited to the following a maintaining the accreditation of the center with the proper agencies and insurance_companies b arranging for the purchase by the owner of hazard liability professional and other necessary insurance coverage for the center provided however that the physicians practicing in the center shall obtain their own malpractice insurance c employing supervising directing leasing and discharging on behalf of the owner all non-physician personnel performing services at the center including ’ under paragraph of the operating partnership_agreement the general_partner e the general_partnership determines what are medical standards and policies -- - the administrator of the center as needed the administrator shall be subject_to the owner's approval d negotiating fee payment methods including medicare reimbursement with the appropriate third party payers and state and federal agencies be establishing staffing schedules wage structures and personnel policies for all personnel f determining and setting patient charges for services provided by the center excluding charges for physicians' services and arranging for payment of such charges by others when appropriate g providing administrative policies and non- medical operating procedures to all departments h providing standard formats for all charts invoices and other forms used in the operation of the center it providing for the purchase or lease by the owner of all supplies and equipment used in the operation of the center j directing the day-to-day operations of the center to insure the operations are conducted in a business-like manner k developing an ongoing advertising and promotion program l negotiating or retaining on behalf of the owner contractual relationships for anesthesiology radiology and pathology services as appropriate and m performing all management and non-medical oversight responsibilities for the owner all costs and expenses_incurred with respect to the services specified in paragraph above will be borne by the manager iiit accounting and bookkeeping service sec_1 the manager agrees to review direct and supervise the following accounting and bookkeeping services for the owner in the operation of the center - - a receipt for and deposit in a special bank account selected by the owner separate from all other monies of the manager all funds received from the operation of the center and supervise the disbursement of such funds for the operating_expenses of the center b maintain the books of account including all journals and ledgers check register and payroll records c post all patient and other charges including necessary analysis and corrections d establish adequate receivable credit and collection policies and procedures eb process vendor's invoices and other accounts_payable f prepare payroll checks from time sheet summaries prepared under the manager's supervision g prepare payroll and supervise preparation of the owner's tax returns fees paid to independent accountants will be the responsibility of the owner h prepare monthly bank reconciliations i prepare and distribute to the owner monthly profit and loss statements j establish patient insurance billing procedures k furnish the owner on or before the 30th day following the end of each calendar_quarter an accrual basis balance_sheet of the owner at the end of the previous quarter and an accrual basis statement of income for the guarter then ended of available cash at the end of such quarter and iii a list of all outstanding and unpaid obligations of the owner at the end of such quarter l furnish the owner for its approval during the fourth quarter of each fiscal_year the operating budget and capital_expenditure budget of the center for the next fiscal_year -- - under the management_contract sca management is entitled to receive a monthly management fee equal to percent of gross revenues defined as the net collectable portion of revenues billed as fees or other charges arising out of the operation of the surgery center with no deduction for bad_debts in addition sca management is entitled to be reimbursed for direct expenses_incurred in managing the surgery center the operating partnership is required to approve any single expense in excess of dollar_figure the term of the management_contract is equal to the term of any indebtedness lease or other obligation of the operating partnership guaranteed by sca or an affiliate of sca but not less than years the management agreement is renewable by sca management at its option for two 5-year terms except for circumstances involving bankruptcy or insolvency the management_contract is terminable by the operating partnership only if sca management breaches the agreement and then generally only after a 90-day notice and 90-day cure period managing directors of the general_partnership as indicated in paragraph of the general_partnership agreement supra overall management of the general_partnership except for questions of medical standards and medical policies is vested in its managing directors consisting of four persons two of whom are appointed by petitioner and two of whom are - - appointed by sca centers the managing directors of the general_partnership meet on a quarterly basis their activities and responsibilities include a developing and approving the surgery center's capital and operating budgets b approving distributions of the surgery center's earnings cc hiring and firing the surgery center's manager d reviewing the surgery center's financial results e reviewing proposed capital equipment purchases of the surgery center f appointing one-half of the members of the surgery center medical advisory committee g facilitating the lending of equipment from redlands hospital to the surgery center h reviewing the surgery center's use of nursing staff coordinating training and mentoring opportunities between redlands hospital and the surgery center approving any long-term debt obligations k approving any obligations for repairs equipment additions or betterments to the surgery center approving any lease or contractual obligations requiring payments in excess of dollar_figure in the aggregate for - - any twelve-month period or those obligations not in the ordinary course of business and m approving any obligation to a related_party in excess of dollar_figure quality assurance agreement paragraph of the general_partnership agreement supra requires sca management to enter into a quality assurance agreement with rhs whereby rhs will agree to perform certain managerial and supervisory quality assurance duties in connection with the operation of the surgery center the general_partnership agreement provides that the quality assurance agreement is to continue from year to year unless terminated by either of the parties effective date sca management and rhs entered into a quality assurance agreement the agreement states that sca management retains rhs for the purpose of the management and supervision of quality assurance programs for the surgery center and to oversee its affairs and for providing additional services as sca management may reasonably request the quality assurance agreement recites as one of its premises that sca management desires to reimburse rhs for certain services including without limitation management and the supervision of quality assurance programs with respect to the surgery center under the quality assurance agreement rhs -- p7 - was to receive no fee during the first year and thereafter was to be paid a monthly fee equal to percent of gross revenues in addition sca management was to reimburse rhs for its direct out-- of-pocket expenses_incurred in managing and supervising the guality assurance program the quality assurance agreement states that rhs' appointees as managing directors shall not receive any compensation from sca management but that sca management shall reimburse them for all reasonable travel_expenses and out-of-pocket expenses on date rhs transferred its obligations and rights under the quality assurance agreement to petitioner by its terms the guality assurance agreement was to continue from year to year unless terminated by either sca management or petitioner the quality assurance agreement was to terminate automatically however if the number of surgical cases performed at the surgery center was less than big_number during any year the agreement states that if it is terminated for any reason the parties agree to negotiate in good_faith an agreement on substantially the same terms medical advisory group pursuant to paragraph of the operating partnership_agreement supra all questions regarding medical standards and policies at the surgery center are determined by a medical advisory group which also reviews procedures being performed at - - the surgery center the medical advisory group is composed of six physicians who are all limited partners of the operating partnership the managing directors of the general_partnership select three members of the medical advisory group beaver medical clinic--which is a limited_partner in the operating partnership----selects the other three members prior to the affiliation of the general_partnership with the surgery center the medical advisory group was inactive redlands surgical services petitioner on date months after entering into the general_partnership agreement rhs incorporated petitioner as a california nonprofit public benefit corporation on date rhs transferred its interest in the general_partnership to petitioner rhs formed petitioner with the intent that petitioner's sole planned activity would be its efforts with respect to the operating partnership the decisions to incorporate petitioner as a separate corporate entity and to transfer the interests in the general_partnership to petitioner were made to protect redlands hospital and redlands foundation from potential creditors of the surgery center and to keep petitioner's and the surgery center's activities free of the debt covenants of redlands hospital part - - petitioner’s articles of incorporation state in relevant one two four five the name of this corporation is redlands surgical services this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it 1s organized under the nonprofit public benefit corporation law for charitable purposes the corporation is organized solely for the benefit of and to carry out the charitable purposes as stated in the respective articles of incorporation of a rhs corp a california nonprofit corporation b redlands community hospital a california nonprofit corporation and c redlands community hospital foundation a california nonprofit corporation a the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any director officer or member of this corporation or to the benefit of any private individual a this corporation is organized exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code notwithstanding any other provisions of these articles the corporation shall not carry on any activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code of as amended or the corresponding provision of any future united_states internal revenue law or by a corporation contributions to which are deductible under sec_170 of the internal_revenue_code of as amended or the corresponding provision of any future united_states internal revenue law -- - petitioner's bylaws limit membership to one member the sole member is rhs which has the right to elect remove and fill vacancies in petitioner's board_of directors petitioner's bylaws provide that the directors must be among those persons serving as members of the enterprise committee of petitioner's parent_corporation rhs petitioner's sole source of financial support is its share of the revenues from the operating partnership petitioner has no paid or salaried employees the president of redlands hospital serves concurrently as petitioner’s president the surgery center's operations the surgery center operates on a nondiscriminatory basis both as to doctors and patients there are no restrictions as to whether a surgical patient can be operated on at the surgery center other than a review as to the appropriateness of conducting the surgical procedure in an outpatient setting and the overall medical_condition of the patient there is practically a 100-percent overlap between surgeons who operate at redlands hospital and at the surgery center between and the number of surgical procedures performed at the surgery center increased percent over the same period the number of outpatient surgeries performed at redlands hospital decreased from big_number to big_number the administrative record does not reflect the number of continued procedures authorized to be performed at the surgery center the general_partnership agreement specifies the types of medical services and procedures to be available at the surgery center which include arthroscopic surgeries laproscopic surgeries including hysterectomies and appendectomies conizations tonsillectomies herniorrhaphy and eye surgeries when such procedures involve a higher-risk patient they are performed at redlands hospital or another acute-care hospital the decision to perform surgery at a hospital rather than at the surgery center is exclusively a medical decision the general_partnership agreement generally provides that unless otherwise approved by the managing directors the surgery center will not perform new surgical procedures until they are available on a nonhospital outpatient basis at a majority of freestanding outpatient surgery facilities in the area if the managing directors deadlock over approval of new procedures the arbitration provisions of the partnership_agreement do not apply to break the deadlock petitioner's appointees to the managing directors have successfully blocked various proposals by sca centers that additional surgical procedures be conducted at the surgery center for example continued outpatient surgical procedures performed at the surgery center or redlands hospital since - - ---- sca centers requested that redlands hospital transfer all of its outpatient surgery volume to the surgery center petitioner's appointees to the managing directors however did not feel that this was an appropriate use of the facility nor in the best interests of redlands hospital and voted against this proposal as a result outpatient surgeries continue to be performed at redlands hospital --- sca centers proposed that the surgery center offer new surgical procedures that would require the patient to stay overnight to recover petitioner's representatives did not think this was an appropriate service to offer at the surgery center and voted against performing these procedures at the surgery center as a result surgical procedures that require 24-hour recovery time are performed at a hospital --- sca centers proposed that physicians be permitted to perform retinal attachments at the surgery center and requested that the surgery center purchase the necessary equipment for the surgical procedure petitioner did not believe there was sufficient volume in the redlands patient community to maintain guality control_over this type of surgery and so its two appointees to the managing directors voted against the purchase of the equipment and the - - performance of this type of eye surgery at the surgery center in addition petitioner’s appointees to the board_of directors voted against sca center’s proposal to bill on behalf of redlands hospital for outpatient surgeries performed there payment for services the surgery center's charges are determined on the basis of customary and usual charges for similar services provided by other organizations in the area the surgery center offers no free care to indigents and has no emergency room or certification to treat the emergency patient population for persons who are unable to pay an effort is made to provide all necessary services and to assist the patient in qualifying for appropriate medical coverage including medi-cal the surgery center also provides payment plans for patients to make payment for procedures more affordable since the general_partnership acquired its interest in the operating partnership the surgery center has accepted more managed care e care provided by health maintenance organizations hmo's prior to date the surgery center had hmo contracts with hmo's and preferred provider organizations ppo's as of date the surgery center had contracts with hmo's and ppo's for the last months of managed care e care provided by hmo's and ppo's - -- accounted for almost half of the surgery center's total facility invoices the general_partnership agreement states that redlands hospital agrees to recognize the surgery center as an affiliate for managed care services to the extent legally permissible for the last months of medicare accounted for about percent of total surgery center invoices because greater medical risks attend surgery of older patients such as the typical medicare patient most medicare surgeries are performed in a hospital setting rather than in a surgery center medicaid reimbursements are substantially below those provided by medicare medi-cal is the state of california's medicaid program under federal_law the california medi-cal patient group consists in large part of indigents mothers and children these patients' greatest needs are for emergency room and obstetrics and gynecology ob gyn medical service as a result this group of patients is more likely to avail themselves of the emergency room facilities at redlands hospital rather than either redlands hospital's or the surgery center's surgical facilities the surgery center has no contract with medi-cal directly although a negligible amount of medi-cal coverage is provided for surgeries performed at the surgery center pursuant to participating hospital agreements between redlands hospital and the blue cross of california medi-cal managed care program effective date and between redlands hospital and -- - pacificare of california a california hmo effective date for the last months of the surgery center's medicaid invoices totaled or less than percent of percent of all its invoices integration of the activities of redlands hospital and the surgery center since its affiliation with the general_partnership the surgery center has served as a training site for redlands hospital nurses in outpatient procedures redlands hospital nursing surgery staff members train at the surgery center in circumstances where the frequency of a particular surgery at the surgery center makes such training more efficient and economical this is especially true of procedures that are more often performed at the surgery center than at redlands hospital eg tonsillectomy and cataract surgeries to be a member of the redlands hospital physician staff a physician must be board-certified in his or her specialty and regarded by redlands hospital as a capable practitioner redlands hospital uses a proctory review process to approve new members of its physician staff before the general_partnership acquired its interest in the surgery center no proctoring was conducted at the surgery center since the affiliation of the surgery center with the general_partnership it is frequently the case that as new surgeons join redlands hospital's staff the - - redlands hospital proctoring requirements are satisfied in whole or in part during surgeries performed at the surgery center redlands hospital has been involved in teaching new procedures to be performed at the surgery center an example is laser arthroscopic surgery which eliminates incision these procedures were developed at redlands hospital and the knowledge was shared with the surgery center the surgery center’s financial results the surgery center’s profit levels and payor mix are comparable to other ambulatory surgery centers its profits are used for equipment additions replacements improvements in services and cash distributions to the partners in the first 5-month period after date when the amended operating partnership and the sca management_contract became effective the operating partnership had net_income of dollar_figure which wa sec_34 percent of gross revenues sca management received dollar_figure in fees cash distributions from the operating partnership to petitioner sca centers and the limited partners expressed as an average rate of return on investment basis for fiscal years were as follows -- - average rates of return fy90 fy91 fy92 fy93 fy90-fy93 petitioner sca center sec_4 limited_partner sec_5 upon its form_1023 application_for recognition of exemption under sec_501 filed date petitioner estimated that between and percent of its total annual income would be used to support rhs and redlands hospital which were stated to have total annual losses of dollar_figure and dollar_figure respectively petitioner has used its share of the cash distributions from the operating partnership to pay off the note payable to sca for its initial capital contribution’ and to make distributions to rhs or redlands hospital final adverse_ruling in its final adverse_ruling respondent determined that petitioner is not operated exclusively for charitable purposes within the meaning of sec_501 you are operating for a substantial nonexempt purpose and your operations benefit private interests more than incidentally the note payable to sca of dollar_figure was paid in full by date -- - petitioner has exhausted its administrative remedies within the internal_revenue_service opinion i the parties’ positions respondent contends that petitioner is not operated exclusively for charitable purposes because it operates for the benefit of private parties and fails to benefit a broad cross-- section of the community in support of its position respondent contends that the partnership agreements and related management_contract are structured to give for-profit interests control_over the surgery center respondent contends that both before and after the general_partnership acquired an ownership_interest in it the surgery center was a successful profit-making business that never held itself out as a charity and never operated as a charitable health-care provider petitioner argues that it meets the operational_test under sec_501 because its activities with regard to the surgery center further its purpose of promoting health for the benefit of the redlands community by providing access to an ambulatory surgery center for all members of the community based upon medical need rather than ability to pay and by integrating the outpatient services of redlands hospital and the surgery center petitioner argues that its dealings with the for-profit partners have been at arm's length and that its influence over -- -- the activities of the surgery center has been sufficient to further its charitable goals petitioner further contends that it qualifies for exemption because it is organized and operated to perform services that are integral to the exempt purposes of rhs its tax-exempt parent and redlands hospital its tax-exempt affiliate ii applicable legal principles a operational_test to qualify for exemption from federal_income_tax an organization must be organized and operated exclusively for charitable purposes sec_501 see 823_f2d_1310 9th cir affg 83_tc_381 the applicable regulations provide as follows c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c income_tax regs the operational_test focuses on the actual purposes the organization advances by means of its activities rather than on the organization's statement of purpose or the nature of its activities see 92_tc_1053 75_tc_337 71_tc_202 to determine whether the operational_test has been satisfied we look beyond the four corners of the organization’s charter to discover 'the actual objects motivating the organization' american campaign academy v commissioner supra pincite although an organization might be engaged in only a single activity that single activity might be directed toward multiple purposes both exempt and nonexempt if the nonexempt purpose is substantial in nature the organization will not satisfy the operational_test see kj’s fund raisers inc v commissioner 166_f3d_1200 2d cir affg without published opinion tcmemo_1997_424 93_tc_596 american campaign academy v commissioner supra pincite 79_tc_793 the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 the fact that an organization engages in a trade_or_business is not conclusive of a substantial nonexempt purpose and does not in and of itself disqualify the organization from exemption under sec_501 provided the activity furthers or - al --- accomplishes an exempt_purpose see 72_tc_687 affd 625_f2d_804 8th cir 71_tc_1067 affd without published opinion 647_f2d_170 9th cir sec_1 c -1 c and c -l1 e income_tax regs whether an organization has a substantial nonexempt purpose is a guestion of fact to be resolved on the basis of all the evidence presented by the administrative record see 70_tc_352 see also 765_f2d_1387 9th cir affg tcmemo_1984_349 est of hawaii v commissioner supra pincite factors such as the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose b s w group inc v commissioner supra pincite the burden_of_proof is on petitioner to demonstrate based on materials in the administrative record that it is operated exclusively for exempt purposes and that it does not benefit private interests more than incidentally see rule c a church of scientology v commissioner f 2d pincite 103_tc_140 affd - -- 71_f3d_808 11th cir for purposes of this proceeding we assume that the facts as represented in the administrative record are true although in the course of our review we may draw our own ultimate conclusions and inferences from the facts see american campaign academy v commissioner supra pincite4 69_tc_570 b promotion of health as a charitable purpose sec_501 specifies various qualifying exempt purposes including charitable purposes the term charitable is not defined in sec_501 but is used in its generally accepted legal sense see 102_tc_558 affd per curiam 37_f3d_216 5th cir sec_1 c -1 d income_tax regs in applying this standard courts have looked to the law of charitable trusts see 71_tc_158 see also 461_us_574 ndollar_figure the promotion of health for the benefit of the community is a charitable purpose see hastern ky welfare rights org v simon 506_f2d_1278 d c cir vacated on other grounds 426_us_26 sound health association v commissioner supra pincite see also restatement trust sec_2d sec_368 sec_372 4a scott fratcher law of trusts - - sec_368 sec_372 4th ed as applied to determinations of gualification for tax exemption the definition of the term charitable has not been static see hastern ky welfare rights org v simon supra pincite0 sound health association v commissioner supra suffice it to say that in recognition of changes in the health-care industry the standard no longer requires that the care of indigent patients be the primary concern of the charitable hospital as distinguished from the care of paying patients sound health association v commissioner supra pincite rather the standard reflects a policy of insuring that adequate health care services are actually delivered to those in the community who need them id pincite under this standard health-care providers must meet a flexible community benefit test based upon a variety of indicia one of which may be whether the organization provides free care to indigents cf id pincite subsidized dues program was an indicium of charitable purposes to benefit the community a charity must serve a sufficiently large and indefinite class as a corollary to this rule private interests must not benefit to any substantial degree see id pincite c proscription against benefiting private interests an organization does not operate exclusively for exempt purposes if it operates for the benefit of private interests such - as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests see sec_1 c - d income_tax regs the private benefit proscription inheres in the requirement that an organization operate exclusively for exempt purposes as stated in 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1 c -1 d income_tax regs this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes citations and fn ref omitted the proscription against private benefit shares common elements with but is distinct from the proscription against the inurement of organizational earnings to private shareholders and individuals as contained in sec_501 and sec_1_501_a_-1 and sec_1 c -1 c income_tax regs see - -- american campaign academy v commissioner supra pincite the proscription against private benefit encompasses not only benefits conferred on insiders having a personal and private interest in the organization but also benefits conferred on unrelated or disinterested persons see id 70_tc_1037 the mere fact that an organization seeking exemption enters into a partnership_agreement with private parties that receive returns on their capital investments does not establish that the organization has impermissibly conferred private benefit the guestion remains whether the organization has a substantial nonexempt purpose whereby it serves private interests compare 675_f2d_244 9th cir affg per curiam 74_tc_1324 a nonprofit arts organization furthered its charitable purposes by participating as sole general_partner in a partnership with private parties to produce a play with 49_f3d_1395 9th cir affg tcmemo_1993_120 a nonprofit corporation’s participation as co-general partner in low-income_housing partnerships structured to trade off its tax exemption to secure tax benefits for its for-profit partners had a substantial nonexempt purpose and impermissibly served private interests -- - the proscription against private benefit corresponds to a similar proscription in the law of charitable trusts a_trust is not a charitable_trust if the property or the income therefrom is to be devoted to a private use restatement trust sec_2d sec an organization’s property may be impermissibly devoted to a private use where private interests have control directly or indirectly over its assets and thereby secure nonincidental private benefits for instance in 71_tc_1067 several for-profit ‘est’ organizations that had no formal structural control_over the nonprofit entity in question nevertheless exerted considerable control_over its activities the for-profit organizations set fees that the nonprofit charged the public for training sessions required the nonprofit to carry on certain types of educational activities and provided management personnel paid for and responsible to one of the for- profits under a licensing agreement with the for-profits the nonprofit was allowed to use certain intellectual_property for years and at the end of the licensing agreement all copyrighted material including new material developed by the nonprofit was required to be turned over to the for-profits the nonprofit was required to use its excess funds for the development of ‘est’ or related research the for-profits also required that trainers and local organizations sign an agreement not to compete with a7 - ‘est’ for years after terminating their relationship with ‘est’ organizations in est of hawaii v commissioner supra pincite this court agreed with respondent that the nonprofit was part of a franchise system which is operated for private benefit and its affiliation with this system taints it with a substantial commercial purpose we found that the ultimate beneficiaries of the nonprofit’s activities were the for-profit corporations and that the nonprofit was simply the instrument to subsidize the for-profit corporations and not vice versa id pincite this court held that the nonprofit was not operated exclusively for exempt purposes see also 505_f2d_1068 6th cir impermissible private benefit resulted from a nonprofit hospital's contract with a physician group giving them a virtual monopoly over care of the hospital's patients and the income stream they represented and providing the physician group with fees for supervising the hospital's medical staff 46_tc_519 impermissible private benefit resulted from an arrangement whereby a for-profit laboratory was permitted to occupy space in the nonprofit_hospital rent-free and paid the hospital’s founding doctors a share of the laboratory’s gross revenues in consideration of patient referrals and administrative services affd 397_f2d_814 9th cir tit petitioner’s claim to exemption on a stand-alone basis applying the principles described above we next consider whether petitioner has established that respondent improperly denied it tax-exempt status as a sec_501 organization a the relevance of control---the parties’ positions respondent asserts that petitioner has ceded effective_control over its sole activity----participating as a co-general partner with for-profit parties in the partnerships that own and operate the surgery center---to the for-profit partners and the for-profit management company that is an affiliate of petitioner’s co-general partner respondent asserts that this arrangement is indicative of a substantial nonexempt purpose whereby petitioner impermissibly benefits private interests without conceding that private parties control its activities petitioner challenges the premise that the ability to control its activities determines its purposes petitioner argues that under the operational_test the critical issue in determining whether an organization’s purposes are noncharitable is not whether a for profit or not for profit entity has control rather the critical issue is the sort of conduct in which the organization is actually engaged on brief the parties agree that under an aggregate_theory of partnership_taxation the partnerships’ activities are considered petitioner’s own --- - activities petitioner’s brief states the evidence in the administrative file demonstrates that the operating partnership has been operated in an exclusively charitable manner since therefore petitioner concludes it should be deemed to operate exclusively for charitable purposes we disagree with petitioner’s thesis it is patently clear that the operating partnership whatever charitable benefits it may produce is not operated in an exclusively charitable manner as stated by justice cardozo then justice of the new york court_of_appeals in describing one of the ancient principles of charitable trusts it is only when income may be applied to the profit of the founders that business has a beginning and charity an end butterworth v keeler n y n e the operating partnership's income is of course applied to the profit of petitioner’s co-general partner and the numerous limited partners it is no answer to say that none of petitioner’s income from this activity was applied to private interests for the activity is indivisible and no discrete part of the operating partnership's income-producing activities is severable ‘0 in making these observations we are mindful that it is the status of petitioner not of the general_partnership or the operating partnership that is in issue indeed it is not meaningful to speak of a partnership’s exempt status given that partnerships are nontaxable entities see sec_701 -- - from those activities that produce income to be applied to the other partners’ profit taken to its logical conclusion petitioner’s thesis would suggest that an organization whose main activity is passive participation ina for-profit health-service enterprise could thereby be deemed to be operating exclusively for charitable purposes such a conclusion however would be contrary to well- established principles of charitable_trust law frequently a business_enterprise may have charitable effects a private hospital relieves sickness and suffering however the primary object of these institutions is the pecuniary gain of the operators hence trusts to aid in the founding or maintenance of private hospitals or clinics which are business enterprises operated for the purpose of making profits for stockholders or owners are not charitable even though they involve incidentally some public benefits it is not charity to aid a business_enterprise bogert bogert the law of trusts and trustees sec rev 2d ed quoting butterworth v keeler n y pincite n e pincite fn refs omitted clearly there is something in common between the structure of petitioner’s sole activity and the nature of petitioner’s purposes in engaging in it an organization’s purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization’s purpose or purposes 950_f2d_365 7th cir affg tcmemo_1990_484 the binding commitments that petitioner has entered into and that govern its participation in the partnerships are indicative of petitioner’s purposes to the -- - extent that petitioner cedes control_over its sole activity to for-profit parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives petitioner cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes in such a circumstance we are led to the conclusion that petitioner is not operated exclusively for charitable purposes based on the totality of factors described below we conclude that petitioner has in fact ceded effective_control of the partnerships’ and the surgery center’s activities to for- profit parties conferring on them significant private benefits and therefore is not operated exclusively for charitable purposes within the meaning of sec_501 b indicia of for-profit control_over the partnerships’ activitie sec_1 no charitable obligation nothing in the general_partnership agreement or in any of the other binding commitments relating to the operation of the surgery center establishes any obligation that charitable purposes be put ahead of economic objectives in the surgery center’s operations the general_partnership agreement does not - - expressly state any mutually agreed-upon charitable purpose or objective of the partnership after the general_partnership acquired its 61-percent interest the operating partnership----which had long operated as a successful for-profit enterprise and never held itself out as a charity---never changed its organizing documents to acknowledge a charitable purpose indeed in at least one instance the operating partnership_agreement explicitly acknowledges the partnership’s noncharitable objectives section of the operating partnership_agreement supra in authorizing the general_partnership to amend the operating partnership as necessary to comply with legal requirements specifies that this authority may be exercised only if such amendments do not alter the economic objectives of the partnership or materially reduce the economic return to the limited partners the prefatory whereas clauses to the general_partnership agreement recite that rhs is entering into the agreement to insure the availability of high quality health services in the most cost effective setting in which such services can be rendered and because the use of an ambulatory surgical center will contribute to rhs’s goal of providing comprehensive health care services at an affordable price the partnership_agreement however does not reflect that this was a mutual premise the partnership_agreement states as the purpose of the partnership merely the acquiring of a 61l-percent interest in the operating partnership stating that the general_partnership may engage in any and all other activities as may be necessary incidental or convenient to carry out the business of the partnership as contemplated by this agreement -- - petitioner’s lack of formal control a managing directors under the general_partnership agreement control_over all matters other than medical standards and policies is nominally divided equally between petitioner and sca centers each appointing two representatives to serve as managing directors as discussed infra matters of medical standards and policies are determined by the medical advisory group half of whom are chosen by the general partnership’s managing directors consequently petitioner may exert influence by blocking actions proposed to be taken by the managing directors but it cannot initiate action without the consent of at least one of sca center’s appointees to the managing directors for instance petitioner lacks sufficient control unilaterally to cause the surgery center to respond to community needs for new health services modify the delivery or cost structure of its present health services to serve the community better or as discussed in more detail infra terminate sca management if sca management were determined to be managing the surgery center in a manner inconsistent with charitable objectives the administrative record shows that petitioner has successfully blocked various proposals to expand the scope of activities performed at the surgery center petitioner’s ability to veto expansion of the scope of the surgery center’s - - activities however does not establish that petitioner has effective_control over the manner in which the surgery center conducts activities within its predesignated sphere of operations nor does it tend to indicate that the surgery center is not operated to maximize profits with regard to those activities indeed given that all the partners except petitioner are for-profit interests not shown to be motivated or constrained by charitable objectives and given that all the limited partners except beaver medical clinic were issued sca common_stock when the general_partnership acquired its interest in the operating partnership and given that sca management derives a management fee computed as a percentage of gross revenues we find in the absence of evidence to the contrary that a significant profit-making objective is present in the surgery center’s operations the high rates of return earned on the partners’ investments including petitioner’s in the operating partnership bolster this finding in sum the composition of the managing directorship evidences a lack of majority control by petitioner whereby it might assure that the surgery center is operated for charitable purposes ’ consequently we look to the binding commitments ‘ the managing directors of the general_partnership are functionally equivalent to a hospital's board_of directors the importance of which has been described as follows continued - -- made between petitioner and the other parties to ascertain whether other specific powers or rights conferred upon petitioner might mitigate or compensate for its lack of majority control b arbitration process the general_partnership agreement provides for an arbitration process in the event that the managing directors of the general_partnership deadlock over a matter other than medical standards and medical policies such as approval of new surgical procedures under these provisions in the event of a deadlock each of the co-general partners selects one arbitrator and these two arbitrators select a third the arbitrators have final authority to decide matters referred to them the ground rules for the arbitration process are minimal and provide petitioner no assurance that charitable objectives will govern the outcome under the general_partnership agreement the arbitrators are not required to take into account any charitable or community benefit continued the board_of directors its composition and its functions are relevant to tax exemption the composition of the board provides important evidence that the hospital serves public rather than private purposes for example it is fair to presume that a board_of directors chosen from the community would place the interests of the community above those of either the management or the medical staff of the hospital thus the relevance of the board is that its process should indicate whether the hospital is operated for the benefit of the community or to secure benefits for private interests mancino income_tax exemption of the contemporary nonprofit_hospital st louis u l j -- - objective but are simply required to apply the substantive law of california petitioner asserts that since neither co-general partner has invoked the arbitration clause the administrative record is inconclusive on this point even assuming arguendo that petitioner’s assertion is correct it merely tends to show that petitioner and sca centers have avoided conflict with regard to those operating decisions that are subject_to arbitration whether such conflicts have been avoided because petitioner’s purposes and the purposes of its for-profit partner are so closely aligned or for some other reason the administrative record does not reveal clearly however the arbitration process does not significantly mitigate petitioner’s lack of majority control to provide any assurance that the general_partnership will operate to put charitable objectives ahead of economic objectives c the management_contract the management_contract between the operating partnership and sca management confers broad powers on sca management to enter into contracts to negotiate with third-party payers and state and federal agencies and to set patient charges for all services provided with the exception of charges for physicians’ services in short sca management is authorized to manage as it sees fit many of the day-to-day operations of the surgery center - - reserving to the medical advisory group of the operating partnership the authority to make all medical decisions under the management_contract sca management is entitled to receive fees equaling percent of the operating partnership’s gross revenues each month in addition to reimbursement of its direct expenses this revenue-based compensation structure provides sca management an incentive to manage the surgery center so as to maximize profits as a practical matter the operating partnership is locked into the management agreement with sca management for at least years at its sole discretion sca management may renew the agreement for two additional 5-year periods on the same terms and conditions the operating partnership has the right to terminate the management_contract for breach but only after the operating partnership has given written notice describing in detail the ‘3 the management_contract defines gross revenues as the net collectable portion of revenues billed as fees or other charges arising out of the operation of the surgery center with no deduction for bad_debts petitioner suggests on brief that this means that sca management has no disincentive to treat patients who are unable to pay for treatment because the gross revenues on which its management fee is based would include the chargeable amount for the services rendered we do not find these arguments convincing in the first instance the surgery center does not provide charity care moreover petitioner’s argument does not address to what extent charitable services if they were provided would give rise to net collectable revenues nor does petitioner’s argument address the broader point that the management_contract gives sca management an economic_interest to maximize revenues in all aspects of the surgery center’s operations and not just as relate to charity care -- - basis on which it believes termination is justified because the issuance of such a termination notice would require approval by a majority of the general partner’s managing directors petitioner could not effect the issuance of such a notice without the consent of sca centers which is an affiliate of sca management thus even if petitioner determined that sca management were managing the surgery center in a manner inconsistent with charitable purposes petitioner could not be assured of any remedy moreover neither the general_partnership agreement the operating partnership_agreement nor the management_contract itself requires that sca management be guided by any charitable or community benefit goal policy or objective rather the management_contract simply requires sca management to render services as necessary and in the best interest of the operating partnership subject_to the policies established by the operating partnership which policies shall be consistent with applicable state and federal_law petitioner argues that the management_contract was negotiated at arm’s length between parties of equal bargaining strength the administrative record does not support this contention although the general_partnership agreement was negotiated between rhs and sca centers it contains only a sparse description of several key features to be included in the --- - management_contract ’ the actual management_contract is between sca management and the operating partnership and contains much more extensive and detailed provisions than are stipulated in the general_partnership agreement notably the term of the management agreement is at variance with the term stipulated in the general_partnership agreement ’ the administrative record does not reveal that petitioner or rhs had any role in negotiating the actual management_contract it is executed for both the operating partnership and sca management by the same individual---david e crockett--in his dual capacities as secretary of sca centers and vice president of sca management raising the suggestion if not the likelihood of self-dealing between these two sca affiliates respondent asserts and we agree that this long-term management_contract with an affiliate of sca centers is a salient indicator of petitioner's surrender of effective_control over the ‘ the general_partnership agreement merely provides that sca management will assume full responsibility for administering the day-to-day operation of the ambulatory center in accordance with the goals policies and objectives of the operating partnership and stipulates an initial 15-year term renewable for two 5-year terms and a fee equal to percent of the operating partnership’s gross revenues ' whereas the general_partnership agreement stipulates a 15-year initial term for the management_contract the actual management_contract modifies this provision to the advantage of sca and its affiliates by providing that the initial term is equal to the term of any indebtedness lease or other obligation of the operating partnership guaranteed by sca or sca’s affiliate but not less than years -- - surgery center’s operations to sca affiliates whereby the affiliates were given the ability and incentive to operate the surgery center so as to maximize profits this surrender of effective_control reflects adversely on petitioner's own charitable purposes in contracting to have its sole activity managed in this fashion cf 71_tc_1067 d medical advisory group the operating partnership_agreement delegates authority for making decisions about care and treatment of patients and other medical matters to the operating partnership’s medical advisory group this group was inactive before the general_partnership became involved with the operating partnership but there is no evidence to show what role if any petitioner played in reconstituting the medical advisory group only three of the six members of the medical advisory group are selected by the general_partnership the other three are selected by one of the limited partners beaver medical clinic it is telling that the medical advisory group is composed entirely of limited partners of the operating partnership all of whom except beaver medical clinic received common_stock in sca when the general_partnership acquired its operating partnership_interest taking all these considerations into account it is clear that petitioner lacks sufficient influence to determine the -- - resolution of any matter brought before the medical advisory group moreover there is no evidence in the record that the decisions of the medical advisory committee are subject_to independent review by petitioner or redlands hospital e termination of quality assurance activities as required by the general_partnership agreement on date sca management entered into a quality assurance agreement with rhs the term of the quality assurance agreement was conditioned on maintenance of a specified level of surgery activity in the surgery center petitioner concedes that the quality assurance agreement terminated after the first year ’ although the agreement required the parties to negotiate a new guality assurance agreement in the event of such a termination there is no evidence in the record that such negotiations ever occurred the termination of the quality assurance agreement vividly evidences petitioner’s lack of effective_control over vital aspects of the surgery center’s operations quality assurance the termination of the quality assurance agreement is disclosed in petitioner's reply brief filed on date petitioner's counsel represent that the fact of the termination of the quality assurance agreement was first disclosed to them on or about date ‘7 under the quality assurance agreement petitioner was entitled to a fee equal to percent of gross revenues commencing in the second year because the agreement terminated after the first year it appears that petitioner never received any fees under the agreement -- - agreements in the health-care industry serve the important dual functions of attempting to avoid inappropriate services eg the wrong services for the patient’s needs or services that are improperly rendered and seeking to assure that enough services are provided to meet the patient’s needs see national health lawyers association health law practice guide sec_25 pincite- the record does not reflect that petitioner performed any quality assurance work likewise the record is silent as to how petitioner in the absence of any operable quality assurance agreement purports to assure itself that these vital functions will be discharged consistently with charitable objectives lack of informal control the administrative record provides no basis for concluding that in the absence of formal control petitioner possesses significant informal control by which it exercises its influence with regard to the surgery center’s activities nothing in the administrative record suggests that petitioner commands allegiance or loyalty of the sca affiliates or of the limited partners to cause them to put charitable objectives ahead of their own economic objectives indeed until date petitioner was in a debtor relationship to sca the limited partners except for beaver medical clinic inc all became common stockholders of sca when the general_partnership acquired its interest in the operating partnership -- - the administrative record does not establish that petitioner has the resources or ability effectively to oversee or monitor the surgery center’s operations petitioner has almost no resources apart from its assets invested in the general_partnership the president of redlands hospital also serves as petitioner’s president and as one of the four managing directors of the general_partnership on brief petitioner argues that its influence in the partnerships is evidenced by various changes that it says occurred in the operation of the surgery center after date when the amended operating partnership_agreement became effective petitioner suggests that these operational changes demonstrate that its influence is sufficient to allow it to achieve its charitable goals through the partnerships' activities and demonstrate that for-profit interests do not control the partnerships and the surgery center as described in more detail below the record does not support petitioner’s contentions a change in criteria for procedures performed at the surgery center petitioner asserts that after the general_partnership acquired its interest in the operating partnership the decision to perform a surgery at the surgery center was changed from an economic to exclusively a medical decision accordingly rhs achieved its goal of providing complete access to freestanding - -- ambulatory surgery center care for all members of the redlands community irrespective of their ability to pay this proposed finding of fact is not supported by the record neither before nor after petitioner’s involvement with it has the surgery center provided charity care moreover the administrative record indicates that one aspect of ambulatory surgery centers that makes them attractive investment opportunities in the first instance is that they boast favorable procedure and payer mixes ’ consequently it is not apparent from the record to what extent the decision to perform a surgery at the surgery center has ever been an economic rather than a medical decision or exactly how that situation might have changed after date even if we assume arguendo that a change in criteria did occur after date the record does not establish petitioner’s role in effecting any such change the administrative record includes an investment summary with respect to sca and another national health-care provider medical_care international published by shearson lehman brothers dated date the report states to a large extent the favorable payer mix is a function of the fact that many procedures safely performed on an outpatient basis happen to be those with a young patient population similarly in its arguments to justify the surgery center’s low rate of medi-cal patients petitioner notes that the surgery center does not perform the types of procedures---emergency room treatments and obstetrics and gynecology---that typically account for a substantial majority of low-income surgical expenses for a community -- - b provision for indigent patients petitioner concedes that as of date medi-cal patients accounted for only percent of total procedures performed at the surgery center petitioner argues that the type of services which the service_center offers is not the type of services typically sought by low-income individuals petitioner notes that redlands hospital has negotiated certain provider agreements that designate the surgery center as a subcontractor to provide outpatient services for medi-cal patients and that redlands hospital has caused the surgery center to increase its number of managed care contracts petitioner suggests that these efforts demonstrate petitioner’s influence over the operations of the surgery center and evidence petitioner's charitable purposes we do not find petitioner’s arguments convincing the facts remain that the surgery center provides no free care to indigents and only negligible coverage for medi-cal patients that low- income individuals may not typically seek the types of services the surgery center offers may partially explain the virtual absence of relief it provides for such individuals but it provides no independent basis for establishing petitioner’s charitable purposes in its involvement with the surgery center moreover the activities of redlands hospital in effecting some negligible degree of medi-cal coverage at the surgery center and in increasing the number of managed care contracts do not provide -- - a basis for establishing petitioner's exemption cf 505_f2d_1068 6th cir activities performed by third parties did not provide a basis for organization’s exemption petitioner asserts that the surgery center has no requirement that patients demonstrate an ability to pay before receiving treatment the record does not reflect whether any such policy has been communicated to its patients petitioner suggests that this policy is evidenced by the surgery center’s substantial medicare patronage the record shows that medicare accounted for percent of invoices at the surgery center in the last half of the record does not reflect however whether the surgery center waives fees in excess of those covered by medicare and accordingly does not establish that ability to pay is not a factor even for patients covered by medicare moreover the surgery center’s treatment of medicare patients cannot on this record be attributed to petitioner’s influence over the surgery center’s operations according to the affidavit of mr james r holmes who was president of petitioner and redlands hospital at the time of the affidavit the surgery center has regularly treated medicare patients since before -- - c coordination of activities of redlands hospital and the surgery center in arguing that it plays an active role in the conduct of the surgery center’s activities petitioner cites a number of ways in which redlands hospital has integrated its activities with those of the surgery center since the general_partnership acquired its interest in the operating partnership these include redlands hospital’s use of the surgery center as a site for training and surgeon proctoring as well as various other cooperative training and educational activities between redlands hospital and the surgery center although there may be cooperation between the surgery center and redlands hospital nothing in the record suggests that these various cooperative activities are more than incidental to the for-profit orientation of the surgery center’s activities cf harding hosp inc v united_states supra pincite6 the administrative record contains unexplained inconsistencies regarding certain of these training procedures on the one hand a letter in the administrative record dated date from ernst young to respondent’s representative cites laproscopic cholecystectomy gall bladder surgery as an example of a new procedure that redlands hospital was extensively involved in teaching to physicians using the surgery center on the other hand an affidavit of gary j cottingham president of rhs and redlands hospital from date to date states that sca centers requested that the surgery center begin to perform outpatient cholecystectomies at the surgery center but that the general partnership’s managing directors rejected the proposal mr cottingham’s affidavit states at least through date outpatient cholecystectomies were not performed at the surgery center -- - educational training and community-oriented programs conducted at a hospital and funded by a third party were not sufficient to merit the hospital’s tax exemption where other disqualifying factors were present cc competitive restrictions and market advantages by entering into the general_partnership agreement rhs petitioner's parent_corporation and predecessor in interest in the general_partnership not only acquired an interest in the surgery center but also restricted its future ability to provide outpatient services at redlands hospital or elsewhere without the approval of its for-profit partner paragraph of the general_partnership agreement supra prohibits the co-general partners and their affiliates from owning managing or developing another freestanding outpatient surgery center within miles of the surgery center without the other partner’s consent moreover redlands hospital may not expand or promote its present outpatient surgery program within the hospital in fact outpatient surgeries performed at redlands hospital decreased about percent from to while those performed at the surgery center increased the general_partnership agreement also restricts the parties and their affiliates from providing outpatient surgery services and procedures that the agreement does not specifically authorize to be provided at the surgery center hereinafter referred to as -- - nonlisted services under this agreement redlands hospital but not the co-general partners or any of their other affiliates is allowed to perform nonlisted outpatient services that were currently available to patients in california at the time the general_partnership agreement was executed by contrast neither redlands hospital nor the co-general partners or their affiliates are allowed to perform nonlisted outpatient services that first become available in california during the term of the general_partnership agreement ie until march unless the managing directors of the general_partnership approve ’ consequently rhs effectively restricted its own ability to assess and service community needs for outpatient services until the year it is difficult to conceive of a significant charitable purpose that would be furthered by such a restriction the administrative record contains a market research report on the ambulatory surgery center industry prepared by ernst young and transmitted to redlands hospital on date this report describes the strong movement toward providing health care services in ambulatory settings driven both by economic considerations and technological advances the report notes as previously discussed petitioner lacks sufficient control to dictate any such approval by the managing directors and in the event of deadlock the matter would go to arbitration ' the report states that during the 1980's hospital-based continued -- jo - that hospitals face strong competition in this market it cites economic advantages that freestanding ambulatory surgery centers enjoy over hospitals these advantages include among other things higher turn-over of operating rooms that increases the number of fee-generating procedures surgeons can do lower nurse compensation that in turn leads to higher margins and the general tendency for private payers to account for a high percentage of a surgery center’s mix since most procedures performed in outpatient settings are elective nonemergency and are done on younger non-medicare patients the report cites physician relations and capital as two major barriers to entering this market the shearson lehman brothers investment summary see supra note contains similar facts and conclusions the report indicates that sca and medical_care international are the two main surgical center chains that they are highly profitable and that their margins are likely to continue moving higher the report notes that one reason for the high profitability of these chains is that they typically shadow-price hospitals which tend continued outpatient surgeries grew from million in to million in and that nonhospital-based surgery volume increased even faster experiencing a 1-percent growth in procedures between and alone the report projects continued growth in this industry stating the expansion of ambulatory surgery service centers is likely to be accelerated by economic incentives as well as new technological developments - 7jl1- to charge very high rates for outpatient surgery so they can shift costs to the private sector and spread out their overhead the report states that one might expect hospitals to fight hard for this business by starting up their own fascs freestanding ambulatory surgery centers but that this had not happened to date because it is very hard for hospitals to do so due partly to problems hospitals face in throwing off their own culture and creating an autonomous unit that is small friendly and efficient the report states sca’s strategy of developing three-way joint ventures----consisting of a local hospital surgeons and the company--represents an attractive opportunity to address these cultural problems the report notes the fasc niche of the health care services industry has the further attraction of considerable consolidation opportunity we believe that multispecialty nonhospital fascs currently number with perhaps another opening each year yet there are currently only two chains medical_care international and sca affiliates which have a total of units once a surgical group decides to sell its center there is generally only one bidder medical_care or sca with the price typically five to seven times pretax income the key issue for mds is not the modest amount of cash that comes from a sale but the operating environment for them once the center changes hands in the instant case the surgery center had not one but two bidders the general_partnership offering four to five times earnings and another unrelated for-profit bidder otherwise unidentified in the record offering approximately six times - j2 - earnings a letter from ernst young to respondent’s representatives dated date indicates that the surgery center took the general partnership’s offer instead of the other higher bid because of a desire to have an affiliation with redlands hospital for quality control and other reasons viewed in its totality the administrative record is clear that sca and petitioner derive mutual economic benefits from the general_partnership agreement by borrowing necessary up-front capital from sca rhs petitioner's predecessor in interest in the general_partnership overcame a capital barrier to gain entry into a profitable and growing market niche by forming a partnership with rhs sca centers was able to benefit from the established relationship between redlands hospital and the limited_partner physicians to acquire its interest in the surgery center at a bargain price by virtue of this arrangement petitioner and sca centers realized further mutual benefits by eliminating sources of potential competition for patients as is evidenced by the restrictions on either party’s providing future outpatient services outside the surgery center and by redlands hospital’s agreeing not to expand or promote its existing outpatient surgery facility at the hospital in light of the statement in the record that it is typical for national chains such as sca to shadow-price hospitals in charging for services at outpatient -- - surgery centers it seems most likely that one purpose and effect of the containment and contraction of redlands hospital’s outpatient surgery activities is to eliminate a competitive constraint for setting surgery center fees a matter delegated to sca management under the management_contract excluding charges for physicians’ services moreover market consolidation provided petitioner and sca centers mutual advantages by eliminating pressures to compete in spending for expensive equipment there is no per se proscription against a nonprofit organization's entering into contracts with private parties to further its charitable purposes on mutually beneficial terms so long as the nonprofit organization does not thereby impermissibly serve private interests cf plumstead theatre socy v commissioner 75_f2d_244 9th cir 293_fsupp_346 w d va in the instant case however rhs relied on the established relationship between redlands hospital and redlands physicians to enable rhs and sca affiliates jointly to gain foothold on favorable terms in the redlands ambulatory surgery market then by virtue of their effective_control over the surgery as stated in a letter in the administrative record written on behalf of petitioner from ernst young llp to respondent dated date the hospital and the surgery center also share surgical equipment so as to avoid a ‘medical arms race’ in the redlands health care community -- center the sca affiliates have been enabled to operate it as a profit-making business with significantly reduced competitive pressures from redlands hospital and largely unfettered by charitable objectives that might conflict with purely commercial objectives cf 71_tc_1067 housing pioneers inc v commissioner tcmemo_1993_120 affd 49_f3d_1395 9th cir the net result to the sca affiliates is a nonincidental advantage profit fruit privilege gain or interest that constitutes a prohibited private benefit see 92_tc_1053 d conclusion based on all the facts and circumstances we hold that petitioner has not established that it operates exclusively for exempt purposes within the meaning of sec_501 in reaching this holding we do not view any one factor as crucial but we have considered these factors in their totality the lack of any express or implied obligation of the for-profit interests involved in petitioner's sole activity to put charitable objectives ahead of noncharitable objectives petitioner's lack of voting control_over the general_partnership petitioner's lack of other formal or informal control sufficient to ensure furtherance of charitable purposes the long-term_contract giving sca management control_over day-to-day operations as well as a - - profit-maximizing incentive and the market advantages and competitive benefits secured_by the sca affiliates as the result of this arrangement with petitioner taken in their totality these factors compel the conclusion that by ceding effective_control over its operations to for-profit parties petitioner impermissibly serves private interests iv petitioner’s claim to exemption under the integral_part_doctrine petitioner argues that even if it does not qualify for tax exemption on a stand alone basis it qualifies for exemption under the integral_part_doctrine the integral_part_doctrine is not codified but rather is the outgrowth of judicial opinions rulings and regulations the precise contours of this doctrine are not clearly defined the seminal case of 191_f2d_1018 9th cir held that an organization that operated a bookstore on the premises of a college for the accommodation of students and faculty was exempt because it bore a close and intimate relationship to the functioning of the college itself see also 54_tc_1468 24_tc_384 shortly after the decision in squire treasury regulations acknowledged the existence of the integral_part_doctrine in - - providing an exception to the feeder_organization rules under sec_502 sec_1_502-1 income_tax regs provides as follows ob if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with its parent organization for example a subsidiary_organization which is operated for the sole purpose of furnishing electric power used by its parent organization a tax-exempt educational_organization in carrying on its educational activities however the subsidiary_organization is not exempt from tax if it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization for example if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent’s tax-exempt subsidiary organizations it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations for purposes of this paragraph organizations are related only if they consist of-- a parent organization and one or more of its subsidiary organizations or although these regulations relate expressly to determining whether an organization is a feeder_organization within the meaning of sec_502 an issue that respondent does not raise in the instant case this court previously has referred to these regulations in applying the integral_part_doctrine in the context of sec_501 exemptions see 100_tc_394 affd 30_f3d_494 3d cir --- jj - subsidiary organizations having a common parent organization an exempt_organization is not related to another exempt_organization merely because they both engage in the same type of exempt_activities since squire only a relatively small number of cases have applied the integral_part_doctrine these cases are fact- specific see 30_f3d_494 3d cir affg 100_tc_394 and cases cited therein as applied in a number of these cases the integral_part_doctrine requires the organization in question to provide necessary and indispensable services solely to an exempt_organization to which it bears some legal or significant operational relationship see eg 158_fsupp_560 recognizing exemption of an organization that provided necessary and indispensable product testing and purchasing of hospital supplies for its exempt member hospital university med resident servs p c v commissioner tcmemo_1996_251 membership organizations that conducted clinical training programs for member universities were not exempt council for bibliographic info techs v commissioner tcmemo_1992_364 recognizing exemption of an organization that conducted necessary and indispensable activities for exempt member libraries as applied in these cases the integral_part_doctrine operates to recognize a --- - derivative exemption of an organization which serves only another exempt_organization and performs essential services that the client organization otherwise would have performed for itself to accomplish its own exempt purposes see 70_tc_352 university med resident servs p c v commissioner supra and cases cited therein consistent with this rationale professional group practices serving exempt entities have been granted tax exemption under the integral_part_doctrine see 74_tc_1299 72_tc_681 university of md physicians p a v commissioner tcmemo_1981_23 these cases involved anesthesiology services or faculty medical activities that were provided solely to the served hospital or medical school and that were essential to the operation of the hospital or medical school see 100_tc_394 in geisinger health plan v commissioner supra this court denied a claim for tax exemption asserted by an hmo under the integral part theory we reasoned that the group-practice line of cases was not controlling because unlike the exempt_organizations in those cases the hmo had a population of subscribers that did not overlap substantially with the patients of the related exempt entities in considering whether the hmo’s - jq - activities would have constituted an unrelated business if conducted by its affiliate we noted that sec_513 defines unrelated_trade_or_business by reference to conduct that is not substantially related to the organization’s exempt functions we stated that the determination whether conduct is substantially related in this context considers the degree to which income is earned from services rendered or sales made to persons who are not patients of the exempt affiliated entity id pincite noting that entities related to the hmo provided percent of the hospital services rendered to the hmo’s patients we held that the record in geisinger did not justify a conclusion as to whether the instances in which the hmo’s subscribers were served by unrelated entities were substantial or insubstantial see id pincite accordingly we held that the hmo failed to establish that its activities comprised an integral part of its affiliate’s exempt_activities similarly in the instant case petitioner has failed to establish that the surgery center’s patient population overlaps substantially with that of redlands hospital the record does not reveal what percentage of persons served at the surgery center are patients of redlands hospital clearly however the surgery center was performing ambulatory surgery on a for-profit basis for its own patients before petitioner was ever involved and presumably continued to do so afterward -- - even if we were to assume arguendo that the patient populations of the surgery center and redlands hospital overlap substantially this circumstance would not suffice to confer exemption on petitioner under the integral_part_doctrine in all the precedents cited above in which courts have applied the integral_part_doctrine to recognize a derivative exemption the organization has been under the supervision or control of the exempt affiliate or a group of exempt affiliates with common exempt purposes or otherwise expressly limited in its purposes to advancing the interests of the affiliated exempt entity or entities and serving no private interests for instance in 191_f2d_1018 9th cir all actions of the bookstore's board_of trustees were submitted to the president of the college for approval and the college comptroller acted as ex officio treasurer of the bookstore the bookstore paid no rebates and no part of its earnings inured to private benefit it seems clear that such considerations are central to the court's holding in squire that in geisinger health plan v commissioner t cc affd 30_f3d_494 3d cir we stated that the parties had agreed that an organization is entitled to exemption as an integral part of a tax-exempt affiliate if its activities are carried_out_under the supervision or control of an exempt_organization and could be carried out by the exempt_organization without constituting an unrelated_trade_or_business emphasis added in geisinger we made a factual finding that the affiliated exempt foundation controlled the hmo see id pincite -- - the bookstore's business_enterprise bears a close and intimate relationship to the functioning of the college itself by contrast as previously discussed petitioner's sole activity the surgery center is effectively controlled by for- profit parties the operations of the surgery center plainly are not dedicated to advancing the interests of petitioner’s exempt affiliates other than as those interests might happen to coincide with the commercial interests of petitioner’s for-profit see also 74_tc_1299 organization granted exemption was created pursuant to a special act of the state legislature as an integral part of the affiliated medical school and university hospital 72_tc_681 organization granted exemption was the incorporation of the affiliated hospital's department of anesthesiology and most control rested directly or indirectly with the department's chairman 54_tc_1468 public museum that was determined to be an integral part of the city of san francisco’s city school system had previously been conveyed to the city 24_tc_384 alumni association’s activities were for the purpose of advancing the affiliated public university which held possession of administered and invested the association’s endowment fund with no moneys used for the benefit of any alumnus university med resident servs p c v commissioner tcmemo_1996_251 organizations’ memberships consisted entirely of nonprofit schools and affiliated teaching hospitals representatives of which made all decisions about the organizations’ activities council for bibliographic info techs v commissioner tcmemo_1992_364 organization’s membership consisted entirely of public and academic libraries representatives of which comprised the organization’s board_of trustees university of md physicians p a v commissioner tcmemo_1981_23 the organization's articles limited its activities to serving the interests of the affiliated medical school and hospital and petitioner could not be used to serve any private purpose of its stockholders 158_fsupp_560 organization’s membership consisted entirely of nonprofit hospitals - - partners moreover as previously discussed petitioner impermissibly serves private interests petitioner’s activity is not so substantially and closely related to the exempt purposes of its affiliates that these private interests may be disregarded see geisinger health plan v commissioner t c pincite accordingly petitioner is not entitled to exemption under the integral_part_doctrine remaining contentions not addressed herein we deem irrelevant without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent redlands health surgical care affiliates inc systems inc sca rhs for-profit c redlands redlands-sca community donde one surgery centers man onic hospital s anas ne sca centers for profit c ervices inc for-profit n so director sec_2 directors - - - management_contract - at least years oa renewable at sca - management's option redlands-asc gp l the general_partnership general_partner physicians inland surgery center l p beaver medical the oo ti part hi oo the operating partnership limited clinic inc partners rhs entered into the general partnership_agreement on date petitioner succeeded to rhs's partnership_interest on date appendix
